FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KEITH L. NASH,                                  No. 08-35281

               Plaintiff - Appellant,            D.C. No. 3:06-cv-05127-RJB

   v.
                                                 MEMORANDUM *
 DOUG WADDINGTON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert J. Bryan, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Keith L. Nash, a former prisoner in Washington, appeals pro se from the

district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action

alleging First Amendment violations. We have jurisdiction pursuant to 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
§ 1291. We review de novo, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002),

and we affirm in part and dismiss in part.

       The district court properly granted summary judgment on Nash’s “access to

the courts” claims because Nash failed to show that he suffered an actual injury as

a result of the defendants’ conduct. See Lewis v. Casey, 518 U.S. 343, 351 (1996).

       The district court properly granted summary judgment on Nash’s retaliation

claim because Nash failed to raise a triable issue as to whether defendants enforced

prison rules in retaliation for Nash engaging in protected conduct. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).

       Nash’s remaining contentions are unpersuasive.

       Because Nash filed his motion for reconsideration more than ten days after

judgment entered, and did not file a separate notice of appeal as to the order

denying this motion, we lack jurisdiction to consider his appeal of the order. See

Fed. R. App. P. 4(a). Accordingly, we dismiss Nash’s appeal from that order.

       AFFIRMED in part and DISMISSED in part.




GT/Research                                  2                                   08-35281